1

2

3

4

5

6

7

8

9

10

11

12                         UNITED STATES DISTRICT COURT
13              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
14   KAREN CALL, individually and on         Case No. 2:18-cv-03027-KJM-AC
     behalf of herself and all others
15   similarly situated,                     Assigned to:
                                             District Judge Kimberly J. Mueller
16                           Plaintiff,
                                             Referred to:
17        vs.                                Magistrate Judge Allison Claire
18   TRAVEL NURSE ACROSS                     Removed from Placer County Superior
     AMERICA, LLC, an Arkansas               Court, Case No. SCV0041569
19   Limited Liability Company; and
     DOES 1 through 50, inclusive,           CLASS ACTION
20
                             Defendants.     ORDER RE JOINT STIPULATION TO
21                                           EXTEND DEADLINE FOR FILING
                                             STIPULATION RE DISMISSAL
22
                                             (Filed concurrently with the Joint Stipulation
23                                           to Continue Status Conference and Related
                                             Dates)
24

25                                           Action Filed:      August 2, 2018
                                             Removal Date:      November 16, 2018
26                                           Trial Date:        None Set
27

28


           ORDER RE JOINT STIPULATION TO EXTEND DEADLINE FOR FILING STIPULATION RE
                                          DISMISSAL
 1                                                 ORDER
 2          On July 1, 2019, the parties in the above-captioned consolidated actions filed a Notice of

 3   Settlement and Joint Stipulation to Extend Deadline for Submitting Dispositional Documents Re

 4   Local Rule 160 (“Notice and Stipulation”). Pursuant to that Notice and Stipulation, and good cause

 5   appearing, IT IS HEREBY ORDERED THAT:

 6          The deadline for the parties to file the Stipulation re Dismissal is continued from July 22,

 7   2019 to August 12, 2019; and

 8          The Initial Status Conference set for August 1, 2019 is continued until September 12, 2019

 9   at 2:30 p.m., with the filing of a joint status report due seven days prior.

10          IT IS SO ORDERED.
11   DATED: July 3, 2019.
12

13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
          ORDER RE JOINT STIPULATION TO EXTEND DEADLINE FOR FILING STIPULATION RE
                                         DISMISSAL
